UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1998


RICHARD PEAMON,

                  Plaintiff - Appellant,

          v.

LESLIE GRADET, Clerk of the Court; PETER B. KRAUSER,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-01241-WDQ)


Submitted:   December 20, 2012              Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Peamon, Appellant Pro Se. Hugh Scott Curtis, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard Peamon seeks to appeal the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint

alleging an error in the docketing of his state court action * and

the district court’s order denying his Fed. R. Civ. P. 59(e)

motion to alter or amend the judgment.               We have reviewed the

record and find no reversible error.           Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal.               Peamon v.

Gradet, No. 1:12-cv-01241-WDQ (D. Md. July 12 & Aug. 2, 2012).

We   dispense   with   oral   argument    because    the   facts   and   legal

contentions     are   adequately   presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




      *
          That error was corrected.



                                      2